

ThermoEnergy Corporation


Securities Purchase Agreement


This Securities Purchase Agreement (this “Agreement”) is dated as of August 9,
2010, by and among ThermoEnergy Corporation, a Delaware corporation (the
“Company”), and the investors identified on the signature pages hereto (each, an
“Investor” and collectively, the “Investors”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:


ARTICLE 1


Definitions


Section 1.1.  Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:


“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.


“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the City of New
York are authorized or required by law or other governmental action to close.


“CASTion” means CASTion Corporation, a Massachusetts corporation.


“Certificate of Increase” has the meaning set forth in Section 2.1.


“Claim” has the meaning set forth in Section 4.6(c).


“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Article 2.  In the event there is more than one closing,
the term “Closing” shall apply to each such closing unless otherwise specified.


“Closing Date” means the Initial Closing Date and, in the event there is more
than one Closing, that date of each subsequent Closing unless otherwise
specified.

 
 

--------------------------------------------------------------------------------

 

“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.


“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.


“Company Counsel” means Nixon Peabody, LLP.


“Company Deliverables” has the meaning set forth in Section 2.2(a).


“Company Stock Options” has the meaning set forth in Section 3.1(g).


“Contingent Obligations” has the meaning set forth in Section 3.1(r).


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Shares.


“Convertible Securities” has the meaning set forth in Section 3.1(g).


“Effective Date” means the date that any Registration Statement filed pursuant
to Article 4 is first declared effective by the Commission.


“Environmental Law” has the meaning set forth in Section 3.1(aa).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with the Company would be deemed to be a single employer for purposes
of Section 4001 of ERISA or Sections 414(b), (c), (m), (n) or (o) of the
Internal Revenue Code of 1986, as amended.
 
“Evaluation Date” has the meaning set forth in Section 3.1(r).


“Event” has the meaning set forth in Section 4.8.


“Event Date” has the meaning set forth in Section 4.8.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Filing Date” has the meaning set forth in Section 4.1.


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.


“Governmental Authority” has the meaning set forth in Section 3.1(e).

 
2

--------------------------------------------------------------------------------

 

“Hazardous Substance” has the meaning set forth in Section 3.1(aa).


“Indebtedness” has the meaning set forth in Section 3.1(r).


“Indemnified Party” has the meaning set forth in Section 4.6(c).


“Indemnified Person” has the meaning set forth in Section 4.6(a).


“Indemnifying Party” has the meaning set forth in Section 4.6(c).


“Initial Closing” means the Closing that occurs on the Initial Closing Date.


“Initial Closing Date” means the third Business Day immediately following the
date on which all of the conditions set forth in Sections 6.1 and 6.2 hereof are
satisfied, or such other date as the parties may agree.


“Intellectual Property Rights” has the meaning set forth in Section 3.1(o).


“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement (subject to the
Company’s right, in its sole discretion, to reduce or cut back such amount).


“Investor Deliverables” has the meaning set forth in Section 2.2(b).


“Investor Party” has the meaning set forth in Section 5.7.


“Legend Removal Date” has the meaning set forth in Section 5.1(a).


“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.


“Losses” has the meaning set forth in Section 5.7.


“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material impairment of the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.


“New York Courts” means the state and federal courts sitting in the State of New
York.


“Non-Responsive Investor” has the meaning set forth in Section 4.4(a).


“OFAC” has the meaning set forth in Section 3.1(ee).


“Outside Date” means September 30, 2010.


“Per Unit Purchase Price” equals $2.40.

 
3

--------------------------------------------------------------------------------

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Stock” means the preferred stock of the Company, par value $0.01 per
share.


“Prior Investors” means the following holders of shares of Series B Preferred
Stock: Empire Capital Partners, LP; Empire Capital Partners, Ltd; Empire Capital
Partners Enhanced Master Fund, Ltd; Scott A. Fine; Focus Fund, L.P.; The Quercus
Trust; Peter J. Richards; and Robert S. Trump.


“Prior Warrants” has the meaning set forth in Section 3.1(g).


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” has the meaning set forth in Section 4.3.


“Registrable Securities” means the Conversion Shares and the Warrant Shares;
provided, however, that the Investors shall not be required to convert any
Shares or to exercise any Warrants in order to have the Conversion Shares
issuable upon conversion of such Shares or the Warrant Shares issuable upon
exercise of such Warrants included in any Registration Statement.


“Registration Period” has the meaning set forth in Section 4.3.


“Registration Statement” means a registration statement filed on the appropriate
Form with, and declared effective by, the Commission under the Securities Act
and covering the resale by the Investors of the Registrable Securities.


“Requested Information” has the meaning set forth in Section 4.4(a).


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” has the meaning set forth in Section 3.1(h).


“Securities” means the Shares, the Warrants, the Conversion Shares and the
Warrant Shares.


“Securities Act” means the Securities Act of 1933, as amended.


“Series A Preferred Stock” means the shares of the Preferred Stock that have
been designated as “Series A Convertible Preferred Stock.”


“Series B Preferred Stock” means the shares of the Preferred Stock that have
been designated as “Series B Convertible Preferred Stock.”


“Shares” means the shares of Series B Preferred Stock issued or issuable to the
Investors pursuant to this Agreement.


“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-US broker dealers or foreign
regulated brokers.

 
4

--------------------------------------------------------------------------------

 

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission under the Exchange Act.


“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not then listed or
quoted on the OTC Bulletin Board, a day on which the Common Stock is quoted in
the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.


“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, or the Nasdaq Capital Market, if
any, on which the Common Stock is listed or quoted for trading on the date in
question.


“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.


“Warrant Exercise Price” equals $0.30 per Warrant Share.


“Warrants” means the Common Stock Purchase Warrants in the form of Exhibit A,
which are issuable to the Investors at the Closing.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.


ARTICLE 2


Purchase and Sale


Section 2.1.  Increase in Authorized Series B Preferred Stock.  The Company
shall adopt and file with the Secretary of State of the State of Delaware on or
before the Initial Closing Date a Certificate of Increase, in the form of
Exhibit B attached to this Agreement, designating an additional 2,083,334 shares
of the authorized and previously undesignated Preferred Stock as Series B
Preferred Stock (the “Certificate of Increase”).


Section 2.2  Closings.  Subject to the terms and conditions set forth in this
Agreement, at each Closing the Company shall issue and sell to each Investor
purchasing Shares and Warrants at such Closing, and each Investor shall,
severally and not jointly, purchase from the Company by delivering such
Investor’s Investment Amount, the Shares and the Warrants representing such
Investor’s Investment Amount. The Closings shall take place at the offices
of  Nixon Peabody, LLP, 100 Summer Street, Boston, Massachusetts 02110 on the
Closing Date or at such other location or time as the parties may agree.  After
the Initial Closing, the Company may sell, to one or more additional Investors,
pursuant to this Agreement, additional Shares and Warrants, provided that (i)
such subsequent sale is consummated prior to the Outside Date, (ii) any such
additional Investor shall become a party to this Agreement by executing and
delivering a counterpart signature page to this Agreement and (iii) the Company
gives all Investors prompt notice of the Closing of such subsequent
sale.  Except as provided in the foregoing sentence, after the Initial Closing
the Company will not offer, issue or sell any shares of Series B Preferred
Stock.

 
5

--------------------------------------------------------------------------------

 

Section 2.3.  Closing Deliveries.


 
(a)
At each Closing, the Company shall deliver or cause to be delivered to each
Investor purchasing Shares and Warrants at such Closing the following (the
“Company Deliverables”):



 
(i)
A certificate evidencing a number of Shares equal to such Investor’s Investment
Amount divided by the Per Unit Purchase Price, registered in the name of such
Investor;



 
(ii)
A Warrant, registered in the name of such Investor, pursuant to which such
Investor shall have the right to acquire the number of Warrant Shares equal to
(a) (i) such Investor’s Investment Amount multiplied by (ii) 2.0, divided by (b)
the Warrant Exercise Price (which number of Warrant Shares shall be subject to
adjustment in accordance with the Warrant);



 
(iii)
The legal opinion of Company Counsel, in agreed form, addressed to the
Investors;



 
(iv)
Copies of each of the following documents:



 
(A)
the Certificate of Incorporation of the Company, together with all amendments
thereto (including the Certificate of Increase), certified by the Secretary of
State of the State of Delaware as of a date not more than five Business Days
prior to the Closing Date;



 
(B)
resolutions of the board of directors of the Company approving the execution,
delivery and performance of the Transaction Documents and the transactions
contemplated thereby, certified by the Secretary of the Company to be in full
force and effect on the Closing Date;



 
(C)
a good standing certificate of the Company issued by the Secretary of State of
the State of Delaware dated as of a date no earlier than five Business Days
prior to the Closing Date;



 
(D)
the By-laws of the Company, certified by the Secretary of the Company to be in
full force and effect on the Closing Date; and



 
(E)
irrevocable instructions to the Company’s transfer agent as to the reservation
and issuance of the Conversion Shares and the Warrant Shares.



 
(b)
At each Closing, each Investor purchasing Shares and Warrants at such Closing
shall deliver or cause to be delivered to the Company its Investment Amount, in
United States dollars in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose.


 
6

--------------------------------------------------------------------------------

 

ARTICLE 3


Representations and Warranties


Section 3.1.  Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to each Investor:


 
(a)
Subsidiaries. The Company has no direct or indirect Subsidiaries other than as
specified in the SEC Reports. Except as disclosed in the SEC Reports, the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary.  The shares of the capital stock of CASTion owned by the Company are
subject to a Lien granted to Spencer Trask Specialty Group, LLC, as agent for
itself and certain other secured parties, pursuant to a certain Stock Pledge
Agreement dated as of July 2, 2007.  The Company’s ownership interests in all of
the other Subsidiaries are subject to a Lien granted to The Quercus Trust, as
agent for itself and certain other Prior Investors, pursuant to a certain
Security Agreement dated as of March 1, 2010.  All the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.



 
(b)
Organization and Qualification. Each of the Company and each Subsidiary is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and each Subsidiary is
duly qualified to conduct its respective business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect, and no proceedings have been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, such power and authority or qualification.



 
(c)
Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.


 
7

--------------------------------------------------------------------------------

 

 
(d)
No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, or result in the imposition of any Lien upon any of
the material properties or assets of the Company or of any Subsidiary pursuant
to, any agreement, credit facility, debt or other instrument (evidencing a
Company or Subsidiary debt or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.



 
(e)
Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority (a “Governmental Authority”) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
thereby, other than (i) the filing with the Secretary of State of the State of
Delaware, on or prior to the Initial Closing Date, of the Certificate of
Increase, (ii) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of Article  4 of this Agreement,
(iii) filings required by state securities laws, (iv) the filing of a Notice of
Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, (v) the filing of a Form 8-K with the Commission to announce the
transaction with appropriate exhibits attached, (vi) any filings required in
accordance with Section 4.3(d), and (vii) those that have been made or obtained
prior to the date of this Agreement.



 
(f)
Issuance of the Securities. The Securities have been duly authorized.  The
Shares and Warrants, when issued and paid for in accordance with this Agreement,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens. The Company has reserved and set aside from its duly authorized
capital stock a sufficient number of shares of Common Stock to satisfy in full
the Company’s obligations (i) to issue the Warrant Shares upon exercise of the
Warrants and (ii) to issue the Conversion Shares upon conversion of the
Shares.  The Warrants Shares, when issued and paid for upon exercise of the
Warrants in accordance with their terms, and the Conversion Shares, when issued
upon conversion of the Shares in accordance with their terms, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens.


 
8

--------------------------------------------------------------------------------

 

 
(g)
Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 20,000,000 shares of Preferred Stock, of
which 10,000,000 shares have been designated as Series A Preferred Stock,
6,454,621 shares have been designated as Series B Preferred Stock, and 3,545,379
shares remain undesignated.  As of the close of business on the Business Day
immediately prior to the date hereof, (i) 208,334 shares of Series A Preferred
Stock were issued and outstanding, (ii) 3,829,622 shares of Series B Preferred
Stock were issued and outstanding, and (iii) 53,621,887 shares of Common Stock
were issued and outstanding, all of which are validly issued, fully-paid and
non-assessable.  As of the close of business on the Business Day immediately
prior to the date hereof, (i) 133,797 shares of Common Stock were held by the
Company in Treasury, (ii) 22,615,402 shares of Common Stock were reserved for
issuance upon exercise of outstanding options granted to employees, directors,
and consultants of the Company (the “Company Stock Options”); (iii) 3,380,898
shares of Common Stock were reserved for issuance under the Company’s 2008
Incentive Stock Plan upon exercise of options and other rights not yet granted
under such plan (iv) 55,519,710 shares of Common Stock were reserved for
issuance upon exercise of outstanding warrants to purchase Common Stock (the
“Prior Warrants”); (v) 208,334 shares of Common Stock were reserved for issuance
upon conversion of outstanding shares of Series A Preferred Stock, (vi)
38,296,220 shares of Common Stock were reserved for issuance upon conversion of
outstanding shares of Series B Preferred Stock, and (vii) 22,253,693 shares of
Common Stock were reserved for issuance upon conversion of outstanding
convertible notes, debentures or securities (“Convertible Securities”). The
Company has not issued any capital stock since its most recently filed SEC
Report.  Except for the Prior Investors (who hold rights of first refusal
pursuant to that certain Securities Purchase Agreement dated November 19, 2009
among the Company and the Prior Investors, which rights have been effectively
waived with respect to the transactions contemplated by the Transaction
Documents), no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except pursuant to the outstanding
shares of Series A Preferred Stock, the outstanding shares of Series B Preferred
Stock, the Company Stock Options or the Prior Warrants or as a result of the
purchase and sale of the Securities as contemplated by this Agreement, there are
no outstanding options, warrants, rights to subscribe to, calls or commitments
of any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  The issue and sale of the Securities will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Investors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities.  Except for a certain Voting Agreement
dated November 19, 2009 among the Company and the Prior Investors, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.


 
9

--------------------------------------------------------------------------------

 

 
(h)
SEC Reports; Financial Statements.  The Company has filed all reports required
to be filed by it under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, since November 15, 2009 (the
foregoing materials, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has timely filed a valid extension of such time of filing
and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.



 
(i)
Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information.



 
(j)
Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in writing to the Investors,
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor any Subsidiary, nor any director or officer thereof (in his or
her capacity as such), is or has been the subject of any Action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending any investigation by the Commission involving
the Company or any current or former director or officer of the Company (in his
or her capacity as such). The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.  There
are no outstanding comments by the Staff of the Commission on any filing by the
Company or any Subsidiary under the Exchange Act or the Securities Act.



 
(k)
Labor Relations. No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company.


 
10

--------------------------------------------------------------------------------

 

 
(l)
Compliance. Except as specifically disclosed in writing to the Investors,
neither the Company nor any Subsidiary (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.



 
(m)
Regulatory Permits. The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such permits.



 
(n)
Title to Assets. The Company and the Subsidiaries have good and marketable title
in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for (i) the Lien on substantially all of the
Company’s assets (other than the shares of the capital stock of CASTion owned
beneficially or of record by the Company) granted to The Quercus Trust, as agent
for itself and certain other Prior Investors, pursuant to a certain Security
Agreement dated as of March 1, 2010 and (ii) the Lien on the shares of the
capital stock of CASTion owned by the Company granted to Spencer Trask Specialty
Group, LLC, as agent for itself and certain other secured parties, pursuant to a
certain Stock Pledge Agreement dated as of July 2, 2007. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.



 
(o)
Patents and Trademarks. The Company and the Subsidiaries have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Reports and which the failure to so have could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (collectively, the “Intellectual Property Rights”). The
SEC Reports describe all claims and Actions made or filed by others against the
Company deemed material by the Company to the effect that Intellectual Property
Rights used by the Company or any Subsidiary violate or infringe upon the rights
of such claimant. Except as set forth in the SEC Reports, to the knowledge of
the Company, all of the Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.


 
11

--------------------------------------------------------------------------------

 

 
(p)
Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Company’s and such Subsidiaries’ respective lines of business.



 
(q)
Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.



 
(r)
Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 (including the
rules and regulations of the Commission adopted thereunder) which are applicable
to it as of the Closing Date.  The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures as of the date prior
to the filing date of the most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls.



 
(s)
Solvency. Based on the financial condition of the Company as of the Closing Date
(and assuming that the Closing shall have occurred), (i) the Company’s assets do
not constitute unreasonably small capital to carry on its business for the
current fiscal year as now conducted and as proposed to be conducted including
its capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (ii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid. The Company does not intend to incur indebtedness
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).


 
12

--------------------------------------------------------------------------------

 

 
(t)
Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement except that (a) a fee in an amount
equal to 6% of the aggregate Investment Amount is payable by the Company to
McNamee Lawrence Securities, LLC and (b) the Company is obligated to issue to
McNamee Lawrence Securities, LLC a warrant for the purchase, at an exercise
price of $0.01 per share, of that number of shares of Series B Preferred Stock
determined by dividing (i) 2% of the aggregate Investment Amount by (ii) $2.40.
The Investors shall have no obligation with respect to any fees or with respect
to any claims (other than such fees or commissions owed by an Investor pursuant
to written agreements executed by such Investor which fees or commissions shall
be the sole responsibility of such Investor) made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.



 
(u)
Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Investors under the Transaction Documents.  Except as
specified in the SEC Reports, the Company has not granted or agreed to grant to
any Person any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.



 
(v)
Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.



 
(w)
Application of Anti-Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation or the laws of its state of incorporation that is or could
become applicable to the Investors as a result of the Investors and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation the Company’s issuance of the Securities
and the Investors’ ownership of the Securities.



 
(x)
No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.



 
(y)
Material Non-Public Information. The Company confirms that neither it nor any
Person acting on its behalf has provided any Investor or its respective agents
or counsel with any information that the Company believes constitutes material,
non-public information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information.  The Company understands
and confirms that the Investors will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company.



 
(z)
Full Disclosure.  All disclosure provided to the Investors regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company (including the Company’s representations and warranties
set forth in this Agreement) are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.


 
13

--------------------------------------------------------------------------------

 


 
(aa)
Environmental Matters.  To the Company’s knowledge: (i) the Company and its
Subsidiaries have complied with all applicable Environmental Laws; (ii) the
properties currently owned or operated by Company (including soils, groundwater,
surface water, buildings or other structures) are not contaminated with any
Hazardous Substances; (iii) the properties formerly owned or operated by Company
or its Subsidiaries were not contaminated with Hazardous Substances during the
period of ownership or operation by Company and its Subsidiaries; (iv) Company
and its Subsidiaries are not subject to liability for any Hazardous Substance
disposal or contamination on any third party property; (v) Company and its
Subsidiaries have not been associated with any release or threat of release of
any Hazardous Substance; (vi) Company and its Subsidiaries have not received any
notice, demand, letter, claim or request for information alleging that Company
and its Subsidiaries may be in violation of or liable under any Environmental
Law; and (vii) Company and its Subsidiaries are not subject to any orders,
decrees, injunctions or other arrangements with any Governmental Authority or
subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances.

 
As used in this Agreement, the term “Environmental Law” means any federal,
state, local or foreign law, regulation, order, decree, permit, authorization,
opinion, common law or agency requirement relating to: (A) the protection,
investigation or restoration of the environment, health and safety, or natural
resources; (B) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance or (C) noise, odor, wetlands, pollution,
contamination or any injury or threat of injury to persons or property.
 
As used in this Agreement, the term “Hazardous Substance” means any substance
that is: (i) listed, classified or regulated pursuant to any Environmental Law;
(ii) any petroleum product or by-product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
materials or radon; or (iii) any other substance which is the subject of
regulatory action by any Governmental Authority pursuant to any Environmental
Law.
 
 
(bb)
Taxes.  Except as specifically disclosed in writing to the Investors, the
Company and its Subsidiaries have filed all necessary federal, state and foreign
income and franchise tax returns when due (or obtained appropriate extensions
for filing) and have paid or accrued all taxes shown as due thereon, and the
Company has no knowledge of a tax deficiency which has been or might be asserted
or threatened against it or any Subsidiary which would have a Material Adverse
Effect.

 
 
(cc)
Private Offering.  Assuming the correctness of the representations and
warranties of the Investors set forth in this Agreement, the offer and sale of
the Shares and the Warrants hereunder are, and upon (i) exercise of the
Warrants, the issuance of the Warrant Shares and (ii) upon conversion of the
Shares, the issuance of the Conversion Shares will be, exempt from registration
under the Securities Act.  Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Shares or the Warrants by any form
of general solicitation or general advertising.  The Company has offered the
Shares and Warrants for sale only to the Investors and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.


 
14

--------------------------------------------------------------------------------

 
 
 
(dd)
ERISA.  Neither the Company nor any ERISA Affiliate maintains, contributes to or
has any liability or contingent liability with respect to any employee benefit
plan subject to ERISA.

 
 
(ee)
Foreign Assets Control Regulations and Anti-Money Laundering.

 
(i)         OFAC.  Neither the issuance of the Shares and Warrants to the
Investors, nor the use of the respective proceeds thereof, shall cause the
Investors to violate the U.S. Bank Secrecy Act, as amended, and any applicable
regulations thereunder or any of the sanctions programs administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) of the
United States Department of Treasury, any regulations promulgated thereunder by
OFAC or under any affiliated or successor governmental or quasi-governmental
office, bureau or agency and any enabling legislation or executive order
relating thereto.  Without limiting the foregoing, neither the Company nor any
Subsidiary (i) is a person whose property or interests in property are blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 200l Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other OFAC regulation or executive order.
 
(ii)        USA PATRIOT Act.  Each of the Company and each of its Subsidiaries
are in compliance, in all material respects, with the Uniting and Strengthening
of America by Providing the Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001.  No part of the proceeds of the sale of the Shares and
the Warrants hereunder will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.


Section 3.2.  Representations and Warranties of the Investors.  Each Investor
hereby, for itself and for no other Investor, represents and warrants to the
Company as follows:


 
(a)
Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
This Agreement has been duly executed by such Investor, and when delivered by
such Investor in accordance with terms hereof, will constitute the valid and
legally binding obligation of such Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.


 
15

--------------------------------------------------------------------------------

 

 
(b)
Investment Intent. Such Investor is acquiring the Securities as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.



 
(c)
Investor Status. At the time such Investor was offered the Securities, it was,
and at the date hereof it is, and on each date on which it exercises Warrants it
will be, an “accredited investor” as defined in Rule 501(a) under the Securities
Act. Such Investor is not a registered broker-dealer under Section 15 of the
Exchange Act.



 
(d)
Access to Information. Such Investor acknowledges that it has reviewed the SEC
Reports and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Shares and
the merits and risks of investing in the Securities; (ii) access to information
about the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the SEC Reports and the Company’s
representations and warranties contained in the Transaction Documents.



 
(e)
Certain Trading Activities. Such Investor has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (i) the time that such Investor was
first contacted by the Company or any other Person regarding an investment in
the Company and (ii) the 30th day prior to the date of this Agreement. Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.



 
(f)
Independent Investment Decision. Such Investor has independently evaluated the
merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of the Company or any of
its agents, counsel or Affiliates in making its investment decision hereunder,
and confirms that none of such Persons has made any representations or
warranties to such Investor in connection with the transactions contemplated by
the Transaction Documents.


 
16

--------------------------------------------------------------------------------

 


 
The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.



ARTICLE 4


Registration Rights
 
Section 4.1.        Registration Statement.  The Company shall prepare and file
with the Commission not later than November 30, 2010 (the “Filing Date”) a
Registration Statement relating to the offer and sale from time to time on a
continuous basis by the Investors of the Registrable Securities and shall use
commercially reasonable efforts to cause the Commission to declare such
Registration Statement effective under the Securities Act as promptly as
practicable, but in no event later than 120 days after the Filing
Date.  Notwithstanding the foregoing, the Company shall not be obligated to
register more Registrable Securities than permitted under the Securities Act or
any rule or regulation of the Commission promulgated thereunder or any
interpretation thereof by the Staff of the Commission.  In the event the Company
is unable to register all of the Registrable Securities, the number of
Registrable Securities to be registered for the account of each Investor shall
be reduced, pro rata, based on the total number of Registrable Securities
proposed to be registered and, as soon as practical thereafter, the Company
shall file another Registration Statement covering the remaining Registrable
Securities.  The Company shall not include any securities other than the
Registrable Securities in the Registration Statement; provided, however, that
the Company may include in the Registration Statement securities for the
accounts of other persons who hold contractual “piggyback” registration rights
pursuant to agreements entered into prior to the date of this Agreement, so long
as the inclusion of such securities in the Registration Statement does not limit
the ability of the Company to register all of the Registrable Securities on such
Registration Statement.
 
Section 4.2.        Registration Process.  The Company shall promptly (and, in
any event, no more than 24 hours after it receives comments from the
Commission), notify the Investors whose Registrable Securities are covered by
the Registration Statement filed pursuant to this Article 4 when and if it
receives any comments from the Commission on such Registration Statement or any
amendment thereof and promptly forward a copy of such comments, if they are in
writing, to such Investors.  At such time as the Commission indicates, either
orally or in writing, that it has no further comments with respect to such
Registration Statement or any amendment thereof or that it is willing to
entertain appropriate requests for acceleration of effectiveness of such
Registration Statement or any amendment thereof, the Company shall promptly, and
in no event later than two Business Days after receipt of such indication from
the Commission, request that the effectiveness of such Registration Statement or
any amendment thereof be accelerated within 48 hours of the Commission’s receipt
of such request.  Within 24 hours of such declaration by the Commission, the
Company shall notify the Investors whose Registrable Securities are covered by
such Registration Statement that such Registration Statement or any amendment
thereof has been declared effective by the Commission.

 
17

--------------------------------------------------------------------------------

 
 
 Section 4.3.        Obligations of the Company.  In connection with the
registration of the Registrable Securities, the Company shall:
 
(a)        Prepare and file the Registration Statement in accordance with the
time period set forth in Section 4.1 and promptly prepare and file with the
Commission such amendments (including post-effective amendments) to the
Registration Statement and supplements to the prospectus included therein (a
“Prospectus”) as may be necessary to keep the Registration Statement
continuously effective and in compliance with the provisions of the Securities
Act applicable thereto so as to permit the Prospectus forming part thereof to be
current and useable by Investors for resales of the Registrable Securities until
such date as is the earlier of (x) the date when all Registrable Securities
covered by such Registration Statement have been sold or (y) the date on which
the Registrable Securities may be sold without any restriction (including volume
limitations) pursuant to Rule 144 (the “Registration Period”) and take all
lawful action such that the Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, not misleading and that the Prospectus forming
part of the Registration Statement, and any amendment or supplement thereto,
does not at any time during the Registration Period include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.;
 
(b)        During the Registration Period, comply with the provisions of the
Securities Act with respect to the Registrable Securities covered by the
Registration Statement until such time as all of such Registrable Securities
have been disposed of in accordance with the intended methods of disposition by
the Investors as set forth in the Prospectus forming part of the Registration
Statement;
 
(c)        Prior to the filing with the Commission of the Registration Statement
(including any amendments thereto) and the distribution or delivery of any
Prospectus (including any supplements thereto), provide draft copies thereof to
the Investors and reflect in such documents all such comments as the Investors
(and their counsel) reasonably may propose and furnish to each Investor whose
Registrable Securities are included in the Registration Statement and its legal
counsel identified to the Company, (i) promptly after the same is prepared and
publicly distributed, filed with the Commission, or received by the Company, one
copy of the Registration Statement, each Prospectus, and each amendment or
supplement thereto, and (ii) such number of copies of the Prospectus and all
amendments and supplements thereto and such other documents, as such Investor
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Investor;
 
(d)        (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Investors reasonably request, (ii) prepare and file in such
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;

 
18

--------------------------------------------------------------------------------

 
 
(e)        As promptly as practicable after becoming aware of such event, notify
each Investor of the occurrence of any event, as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to each Investor as such
Investor may reasonably request;
 
(f)         As promptly as practicable after becoming aware of such event,
notify each Investor who holds Registrable Securities being sold (or, in the
event of an underwritten offering, the managing underwriters) of the issuance by
the Commission of any stop order or other suspension of the effectiveness of the
Registration Statement and take all lawful action to effect the withdrawal,
rescission or removal of such stop order or other suspension;
 
(g)        Take all such other lawful actions reasonably necessary to expedite
and facilitate the disposition by the Investors of their Registrable Securities
in accordance with the intended methods therefor provided in the Prospectus
which are customary under the circumstances;
 
(h)        Make generally available to its security holders as soon as
practicable, but in any event not later than eighteen (18) months after (i) the
Effective Date of the Registration Statement, and (ii) the effective date of
each post-effective amendment to the Registration Statement, as the case may be,
an earnings statement of the Company and its subsidiaries complying with
Section 11(a) of the Securities Act and the rules and regulations of the
Commission thereunder;
 
(i)         In the event of an underwritten offering, promptly include or
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the underwriters reasonably agree
should be included therein and to which the Company does not reasonably object
and make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment;
 
(j)         Make reasonably available for inspection by the Investors, any
underwriter participating in any disposition pursuant to the Registration
Statement, and any attorney, accountant or other agent retained by such
Investors or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and (ii) cause the Company’s officers, directors and employees to
supply all information reasonably requested by such Investors or any such
underwriter, attorney, accountant or agent in connection with the Registration
Statement, in each case, as is customary for similar due diligence examinations;
provided, however, that all records, information and documents that are
designated in writing by the Company, in good faith, as confidential,
proprietary or containing any nonpublic information shall be kept confidential
by such Investors and any such underwriter, attorney, accountant or agent
(pursuant to an appropriate confidentiality agreement in the case of any such
holder or agent), unless such disclosure is made pursuant to judicial process in
a court proceeding (after first giving the Company an opportunity promptly to
seek a protective order or otherwise limit the scope of the information sought
to be disclosed) or is required by law, or such records, information or
documents become available to the public generally or through a third party not
in violation of an accompanying obligation of confidentiality; and provided,
further, that, if the foregoing inspection and information gathering would
otherwise disrupt the Company’s conduct of its business, such inspection and
information gathering shall, to the maximum extent possible, be coordinated on
behalf of the Investors and the other parties entitled thereto by one firm of
counsel designated by and on behalf of the majority in interest of Investors and
other parties;

 
19

--------------------------------------------------------------------------------

 
 
(k)        In connection with any offering, make such representations and
warranties to the Investors participating in such offering and to the
underwriters if an underwritten offering, in form, substance and scope as are
customarily made by the Company to underwriters in secondary underwritten
offerings;
 
(l)         In connection with the Registration Statement, obtain opinions of
counsel to the Company (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the Investors) addressed to the
Investors and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in secondary underwritten offerings (it being
agreed that the matters to be covered by such opinions shall include, without
limitation, as of the date of the opinion and as of the Effective Time of the
Registration Statement or most recent post-effective amendment thereto, as the
case may be, the absence from the Registration Statement and the Prospectus,
including any documents incorporated by reference therein, of an untrue
statement of a material fact or the omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, subject to customary limitations);
 
(m)        In connection with the Registration Statement, obtain “cold comfort”
or “procedures” letters and updates thereof from the independent public
accountants of the Company (and, if necessary, from the independent public
accountants of any subsidiary of the Company or of any business acquired by the
Company, in each case for which financial statements and financial data are, or
are required to be, included in the Registration Statement), addressed to each
Investor and each underwriter, if any, participating in an underwritten, if any,
in customary form and covering matters of the type customarily covered in such
letters in connection with secondary offerings;
 
(n)        In connection with any underwritten offering, deliver such documents
and certificates as may be reasonably required by the managers, if any;
 
(o)        Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, which certificates shall, if required under the
terms of this Agreement, be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any Investor may request and maintain a transfer agent for the Common Stock;
and
 
(p)        Use its commercially reasonable efforts to cause all Registrable
Securities covered by the Registration Statement to be listed or qualified for
trading on the principal Trading Market, if any, on which the Common Stock is
traded or listed on the Effective Date of the Registration Statement.

 
20

--------------------------------------------------------------------------------

 
 
 Section 4.4.        Obligations and Acknowledgements of the Investors.  In
connection with the registration of the Registrable Securities, the Investors
shall have the following obligations and hereby make the following
acknowledgements:
 
(a)        It shall be a condition precedent to the obligations of the Company
to include the Registrable Securities of a particular Investor in the
Registration Statement that such Investor (i) shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and (ii) shall execute such documents in connection with such registration as
the Company may reasonably request.  At least ten Business Days prior to the
first anticipated filing date of a Registration Statement, the Company shall
notify each Investor of the information the Company requires from such Investor
(the “Requested Information”) if such Investor elects to have any of its
Registrable Securities included in the Registration Statement.  If at least two
Business Days prior to the anticipated filing date the Company has not received
the Requested Information from an Investor (a “Non-Responsive Investor”), then
the Company may file the Registration Statement without including any
Registrable Securities of such Non-Responsive Investor and the Company shall
have no further obligations under this Article 4 to the Non-Responsive Investor
after such Registration Statement has been declared effective.  If such
Non-Responsive Investor notifies the Company and provides the Company the
information required hereby prior to the time the Registration Statement is
declared effective, the Company will file an amendment to the Registration
Statement that includes the Registrable Securities of such Non-Responsive
Investor; provided, however, that the Company shall not be required to file such
amendment to the Registration Statement at any time after the earlier of (i) the
Effective Date of such Registration Statement or (ii) 115 days after the Filing
Date.
 
(b)        Each Investor agrees to cooperate with the Company in connection with
the preparation and filing of a Registration Statement hereunder, unless such
Investor has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement;
 
(c)        Each Investor agrees that, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in Section 4.3(e)
or 4.3(f), it shall immediately discontinue its disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Investor’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 4.3(e) and, if so directed by the
Company, such Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Investor’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice; and
 
(d)        Each Investor acknowledges that it may be deemed to be a statutory
underwriter within the meaning of the Securities Act with respect to the
Registrable Securities being registered for resale by it, and each Investor
which includes Registrable Securities for offer and sale within a Registration
Statement hereby consents to the inclusion in such Registration Statement of a
disclosure to such effect.

 
21

--------------------------------------------------------------------------------

 
 
 Section 4.5.       Expenses of Registration.  All expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to this Article 4, including,
without limitation, all registration, listing, and qualifications fees, printing
and engraving fees, accounting fees, and the fees and disbursements of counsel
for the Company, and (with respect to the preparation and filing of the
Registration Statement) the reasonable fees of one firm of legal counsel for the
Investors (selected by Investors holding a majority of the Registrable
Securities being included in the Registration Statement) shall be borne by the
Company.
 
 Section 4.6.        Indemnification and Contribution.
 
(a)        Indemnification by the Company.  The Company shall indemnify and hold
harmless each Investor and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such Investor or underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such Person being sometimes hereinafter referred to as an “Indemnified
Person”) from and against any losses, claims, damages or liabilities, joint or
several, to which such Indemnified Person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or an omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, not misleading, or arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in any Prospectus or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and the Company hereby
agrees to reimburse such Indemnified Person for all reasonable legal and other
expenses incurred by them in connection with investigating or defending any such
action or claim as and when such expenses are incurred; provided, however, that
the Company shall not be liable to any such Indemnified Person in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 4.3(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.
 
(b)        Indemnification by the Investors and Underwriters.  Each Investor
agrees, severally and not jointly, as a consequence of the inclusion of any of
its Registrable Securities in a Registration Statement, and each underwriter, if
any, which facilitates the disposition of Registrable Securities shall agree,
severally and not jointly, as a consequence of facilitating such disposition of
Registrable Securities to (i) indemnify and hold harmless the Company, its
directors (including any person who, with his or her consent, is named in the
Registration Statement as a director nominee of the Company), its officers who
sign any Registration Statement and each Person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities to which the Company or such other persons may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement or Prospectus or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in light of the
circumstances under which they were made, in the case of the Prospectus), not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such holder or underwriter expressly for use therein, and
(ii) reimburse the Company for any legal or other expenses incurred by the
Company in connection with investigating or defending any such action or claim
as such expenses are incurred; provided, however, that no Investor or
underwriter shall be liable under this Section 4.6(b) for any amount in excess
of the net proceeds paid to such Investor or underwriter in respect of shares
sold by it.

 
22

--------------------------------------------------------------------------------

 
 
(c)        Notice of Claims, etc.  Promptly after receipt by a Person seeking
indemnification pursuant to this Section 4.6 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the Person against whom indemnification pursuant to this
Section 4.6 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure.  In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof.  Notwithstanding the assumption of the defense of
any Claim by the Indemnifying Party, the Indemnified Party shall have the right
to employ separate legal counsel and to participate in the defense of such
Claim, and the Indemnifying Party shall bear the reasonable fees, out-of-pocket
costs and expenses of such separate legal counsel to the Indemnified Party if
(and only if): (i) the Indemnifying Party shall have agreed to pay such fees,
costs and expenses, (ii) the Indemnified Party shall reasonably have concluded
that representation of the Indemnified Party by the Indemnifying Party by the
same legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim.  If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party.  Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local
counsel).  The Indemnified Party shall not, without the prior written consent of
the Indemnifying Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnifying Party from all
liabilities with respect to such Claim or judgment or contain any admission of
wrongdoing.
 
(d)        Contribution.  If the indemnification provided for in this
Section 4.6 is unavailable to or insufficient to hold harmless an Indemnified
Party in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party in connection with the statements
or omissions or alleged statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such Indemnifying Party or by such Indemnified Party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 4.6(d) were determined by pro rata allocation (even if the
Investors or any underwriters were treated as one entity for such purpose) or by
any other method of allocation which does not take account of the equitable
considerations referred to in this Section 4.6(d).  The amount paid or payable
by an Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
obligations of the Investors and any underwriters in this Section 4.6(d) to
contribute shall be several in proportion to the percentage of Registrable
Securities registered or underwritten, as the case may be, by them and not
joint.

 
23

--------------------------------------------------------------------------------

 
 
(e)        Limitation on Investors’ and Underwriters’
Obligations.  Notwithstanding any other provision of this Section 4.6, in no
event shall any (i) Investor have any liability under this Section 4.6 for any
amounts in excess of the dollar amount of the proceeds actually received by such
Investor from the sale of such Investor’s Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Registration Statement under which such Registrable Securities are
registered under the Securities Act and (ii) underwriter be required to
undertake liability to any Person hereunder for any amounts in excess of the
aggregate discount, commission or other compensation payable to such underwriter
with respect to the Registrable Securities underwritten by it and distributed
pursuant to the Registration Statement.
 
(f)        Other Liabilities.  The obligations of the Company under this
Section 4.6 shall be in addition to any liability which the Company may
otherwise have to any Indemnified Person and the obligations of any Indemnified
Person under this Section 4.6 shall be in addition to any liability which such
Indemnified Person may otherwise have to the Company.  The remedies provided in
this Section 6 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity. 
 
Section 4.7.        Rule 144.  With a view to making available to the Investors
the benefits of Rule 144, the Company agrees to use its best efforts to:
 
(i)         comply with the provisions of paragraph (c)(1) of Rule 144; and
 
(ii)        file with the Commission in a timely manner all reports and other
documents required to be filed by the Company pursuant to Section 13 or 15(d)
under the Exchange Act; and, if at any time it is not required to file such
reports but in the past had been required to or did file such reports, it will,
upon the request of any Investor, make available other information as required
by, and so long as necessary to permit sales of, its Registrable Securities
pursuant to Rule 144.
 
Section 4.8.         Common Stock Issued Upon Stock Split, etc.  The provisions
of this Article 4 shall apply to any shares of Common Stock or any other
securities issued as a dividend or distribution in respect of the Conversion
Shares or the Warrant Shares.


Section 4.9.     Subsequent Registrations.  Other than pursuant to the
Registration Statement, prior to the Effective Date of the Registration
Statement, the Company may not file any registration statement (other than on
Form S-8) with the Commission with respect to any securities of the Company.

 
24

--------------------------------------------------------------------------------

 

ARTICLE 5


Other Agreements of the Parties


Section 5.1.  Certificates; Legends.


 
(a)
Securities may only be transferred in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 5.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor (which may be such transferor’s
in-house counsel), the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.



 
(b)
Certificates evidencing the Shares and the Warrants to be delivered at the
Closing and certificates evidencing the Conversion Shares and the Warrant Shares
to be delivered upon conversion of the Shares or exercise of the Warrants, as
the case may be, will contain appropriate legends referring to restrictions on
transfer relating to the registration requirements of the Securities Act and
applicable state securities laws.



The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) promulgated under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.


 
(c)
Certificates evidencing the Registrable Securities shall not contain any legend
(including the legend referred to in Section 5.1(b)), (i) while a Registration
Statement covering the resale of such Security is effective under the Securities
Act, or (ii) following any sale of such Registrable Securities pursuant to Rule
144, or (iii) if such Registrable Securities are eligible for sale without
restriction under Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission) and
such lack of requirement is confirmed by a legal opinion satisfactory to the
Company.  If all or any portion of a Warrant is exercised at a time when there
is an effective Registration Statement to cover the resale of the Warrant
Shares, or if such Warrant Shares may be sold without restriction under Rule 144
or if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations thereof) then such Warrant
Shares shall be issued free of all legends.  The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 5.1(c), it will, no later than three Trading Days following the
delivery by a Investor to the Company or the Company’s transfer agent of a
certificate representing Registrable Securities issued with a restrictive legend
(such date, the “Legend Removal Date”), deliver or cause to be delivered to such
Investor a certificate representing such Securities that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.


 
25

--------------------------------------------------------------------------------

 

 
(d)
Each Investor, severally and not jointly with the other Investors, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 5.1 is predicated upon the Company’s reliance that
the Investor will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.



Section 5.2.  Furnishing of Information.  As long as any Investor owns the
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. Upon reasonable request of such holder of Securities, the Company
shall deliver to such holder a written certification of a duly authorized
officer as to whether it has complied with the preceding sentence.


Section 5.3.  Integration.  The Company has not and shall not, and shall use its
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors, or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market in a manner that
would require stockholder approval of the sale of the securities to the
Investors.


Section 5.4.  Securities Laws Disclosure; Publicity.  By 9:00 a.m. (New York
time) on the Trading Day following the execution of this Agreement, and by 5:00
p.m. (New York time) on the Initial Closing Date, the Company shall issue press
releases disclosing the transactions contemplated hereby and the Closing. On the
Trading Day following the execution of this Agreement the Company will file a
Current Report on Form 8-K disclosing the material terms of the Transaction
Documents (and attach as exhibits thereto the Transaction Documents), and on the
Initial Closing Date the Company will file an additional Current Report on Form
8-K to disclose the Initial Closing. In addition, the Company will make such
other filings and notices in the manner and time required by the Commission and
the Trading Market on which the Common Stock is listed. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the Commission (other than
the Registration Statement and any filings made in respect of this transaction
in accordance with filing requirements under the Exchange Act) or any regulatory
agency or Trading Market, without the prior written consent of such Investor,
except to the extent such disclosure is required by law or Trading Market
regulations.

 
26

--------------------------------------------------------------------------------

 

Section 5.6.  Indemnification of Investors.  In addition to the indemnity
provided in Article 4, the Company will indemnify and hold the Investors and
their directors, officers, shareholders, partners, employees and agents (each,
an “Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any such Investor Party may
suffer or incur as a result of or relating to: (a) any misrepresentation, breach
or inaccuracy of any representation, warranty, covenant or agreement made by the
Company in any Transaction Document; and/or (b) any cause of action, suit or
claim brought or made against such Investor Party and arising solely out of or
solely resulting from the Investor’s execution, delivery, performance or
enforcement of this Agreement or any of the other Transaction Documents and
without causation by any other activity, obligation, condition or liability
pertaining to such Investor. In addition to the indemnity contained herein, the
Company will reimburse each Investor Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.


Section 5.7.  Non-Public Information.  The Company covenants and agrees that,
from and after the date of this Agreement, neither it nor any other Person
acting on its behalf will provide any Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Company.


Section 5.8.  Net Proceeds.  Except as otherwise disclosed in the SEC Reports,
the Company shall use the net proceeds from the sale of the Securities hereunder
for working capital purposes, to purchase fixed assets used in the development
or production of the Company’s products or for investment in new technologies
related to the Company’s business, for the satisfaction of the Company’s debt or
to settle any outstanding litigation.


ARTICLE 6


Conditions Precedent to Closing


Section 6.1.  Conditions Precedent to the Obligations of the Investors to
Purchase Securities.  The obligation of each Investor to acquire Securities at
the Closing is subject to the satisfaction or waiver by such Investor, at or
before the Closing, of each of the following conditions:


 
(a)
Representations and Warranties. The Company shall have delivered a certificate
of the Company’s Chief Executive Officer certifying that the representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;



 
(b)
Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;



 
(c)
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;



 
(d)
No Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;


 
27

--------------------------------------------------------------------------------

 

 
(e)
No Suspensions of Trading in Common Stock. From the date hereof to the Closing
Date, trading in the Common Stock shall not have been suspended by the
Commission (except for any suspension of trading of limited duration agreed to
by the Company, which suspension shall be terminated prior to the Closing), and,
at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg Financial Markets shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Investor, makes
it impracticable or inadvisable to purchase the Shares and the Warrants at the
Closing; and



 
(f)
Company Deliverables. The Company shall have delivered the Company Deliverables
in accordance with Section 2.2(a).



Section 6.2.  Conditions Precedent to the Obligations of the Company to Sell
Securities.  The obligation of the Company to sell Securities at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:


 
(a)
Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;



 
(b)
Performance. Each Investor shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;



 
(c)
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents; and



 
(d)
Investors Deliverables. Each Investor shall have delivered its Investment Amount
in accordance with Section 2.2(b); and



ARTICLE 7


Miscellaneous


Section 7.1.  Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.


Section 7.2.  Entire Agreement.  The Transaction Documents, together with the
Exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents and exhibits.

 
28

--------------------------------------------------------------------------------

 

Section 7.3.  Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via e-mail or other
means of electronic communication prior to 6:30 p.m. (New York City time) on a
Trading Day, (provided the sender sends a copy of such notice or communication
to the recipient by a nationally recognized overnight courier service no later
than the Trading Day immediately following the date of  transmission), (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via e-mail or other means of electronic communication on a day that
is not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day (provided the sender sends a copy of such notice or communication to the
recipient by a nationally recognized overnight courier service no later than the
Trading Day immediately following the date of  transmission), (c) the Trading
Day following the date of mailing, if sent by a nationally recognized overnight
courier service, (d) the third Business Day after mailing if sent by U.S. Mail,
or (e) upon actual receipt by the party to whom such notice is given. The
address for such notices and communications shall be as follows:


If to the Company:
 
ThermoEnergy Corporation
   
Attn:  President and CEO
   
10 New Bond Street
   
Worcester, MA  01606
         
Telephone:  (508) 854-1628
     
Fax:  (508) 854-1753
   
e-mail:  Cary.Bullock@thermoenergy.com
     
With a copy to:
 
Nixon Peabody, LLP
   
Attn.:  William E. Kelly
   
100 Summer Street
   
Boston, MA  02110-2131
         
Telephone:  (617) 345-1195
   
Fax: (866) 743-4899
   
e-mail:  wkelly@nixonpeabody.com
     
If to an Investor:
  
To the address set forth under such Investor’s name on such Investor’s
Counterpart Signature Page hereto;



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


Section 7.4.  Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and by Investors holding at least sixty-six and two-thirds percent
(66-2/3%) of the then outstanding Shares.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Investor to amend or consent to a waiver or modification of any provision
of any Transaction Document unless the same consideration is also offered to all
Investors who then hold Shares.


Section 7.5  Termination.  This Agreement may be terminated prior to Closing:


 
(a)
by written agreement of the Investors and the Company;


 
29

--------------------------------------------------------------------------------

 

 
(b)
by the Company or an Investor (as to itself but no other Investor) upon written
notice to the other, if the Closing shall not have taken place by 6:30 p.m.
Eastern time on the Outside Date; provided, that the right to terminate this
Agreement under this Section 7.5(b) shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time;



 
(c)
by an Investor (as to itself but no other Investor) if it concludes in good
faith that any of the conditions precedent contained in Section 7.1 shall have
been breached or shall not be capable of being satisfied by the Outside Date
despite the assumed best efforts of the Company.



In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 7.5, the Company and the terminating Investor(s) shall have no
further obligation or liability (including as arising from such termination) to
the other and no Investor will have any liability to any other Investor under
the Transaction Documents as a result therefrom.


Section 7.6.  Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.


Section 7.7.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investors.”


Section 7.8.  No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Article 4. or Section 5.7
(with respect to rights to indemnification and contribution).


Section 7.9.  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the New York Courts. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of the any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.

 
30

--------------------------------------------------------------------------------

 

Section 7.10.  Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities.


Section 7.11.  Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


Section 7.12.  Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


Section 7.13.  Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.


Section 7.14.  Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.


Section 7.15.  Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 
31

--------------------------------------------------------------------------------

 

Section 7.16.  Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Investor pursuant to any Transaction Document or an
Investor enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


Section 7.17.  Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.


Section 7.18.  Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ThermoEnergy Corporation
 
By:  
/s/  Cary G. Bullock
 
Cary G. Bullock
 
President and CEO



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
COUNTERPART SIGNATURE PAGES FOR INVESTORS FOLLOW]

 
32

--------------------------------------------------------------------------------

 

Investor’s Counterpart Signature Page to Securities Purchase Agreement
 
The undersigned hereby agrees to become a party as an Investor to the Securities
Purchase Agreement dated as of August 5, 2010 among ThermoEnergy Corporation
(the “Company”) and the Investors named therein (the “Purchase Agreement”),
agreeing to invest the Investment Amount (as such term is defined in the
Purchase Agreement) set forth below.  The undersigned hereby authorizes the
Company to attach this Counterpart Signature Page to the Purchase Agreement.


    
 
NAME OF INVESTOR
               
      
         
Date: _____________
 
By:
     
       
Signature
               
Name:  
     
               
Title:
     
                 
Investment Amount:  
   
                 
Tax ID No.:  
     
           
ADDRESS FOR NOTICE
 
DELIVERY INSTRUCTIONS
     
(if different from above)
         
Street:
   
           
c/o:
   
City:
   
           
Street:
   
State/Zip:  
   
           
City:
   
Attn.:
   
           
State/Zip:
   
Tel.:
   
           
Attn.:
   
Fax:
   
           
Tel.:
   
e-mail:
   
     


 
33

--------------------------------------------------------------------------------

 